 



Second Amendment to License Agreement

 

This Second Amendment (this “Second Amendment”) to the License Agreement is now
entered into as of August 22, 2013, by and among Svelte Medical Systems, Inc., a
Delaware corporation having its principal place of business at 657 Central
Avenue, New Providence, New Jersey 07974 (“Svelte,” or “Licensor”); InspireMD
Ltd., an Israeli corporation having its principal place of business at 4 Menorat
Hamor St., Tel Aviv, Israel L3 67448 (“InspireMD,” or “Licensee”); and
InspireMD, Inc., a Delaware corporation and the sole stockholder of Licensee
(“InspireMD US”). Licensor, Licensee and InspireMD US are hereinafter
individually referred to as a “Party,” and collectively referred to as the
“Parties.”

 

RECITALS

 

WHEREAS, Licensor and Licensee have entered into that certain License Agreement
dated March 19, 2010, as supplemented by that certain letter dated March 15,
2010 (the “License Agreement”); and

 

WHEREAS, Licensor and Licensee have entered into that certain First Amendment to
License agreement dated October 20, 2012 (the “First Amendment”); and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
attributed to such terms in the License Agreement and First Amendment; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1. Miscellaneous.

 

(a) Construction. The terms of this Second Amendment amend and modify the First
Amendment and License Agreement as if fully set forth in the License Agreement.
If there is any conflict between the terms, conditions and obligations of this
Second Amendment and the First Amendment or License Agreement, this Second
Amendment’s terms, conditions and obligations shall control. All other
provisions of the First Amendment or the License Agreement not specifically
modified by this Second Amendment are preserved. This Second Amendment may be
executed in counterparts (including via facsimile or .pdf), each of which shall
be deemed an original, and all of which together shall constitute one and the
same document.

 

2. Amendments to the License Agreement.

 

(a) Section 3.2 of the First Amendment is hereby deleted in its entirety and
replaced with the following:

 

 

 



Second Amendment to License Agreement Page 1 of 3



 

 

 

“3.2 Royalty & Other Licensing Fee.

 

(a) Licensee shall pay Licensor $192,000 representing advanced payment of a
royalty in the aggregate amount of two percent (2%) of Net Sales for the period
from July 1, 2013 through June 30, 2015, which amount assumes Net Sales of $1.2
million per quarter (or $9.6 million over the next eight quarters) from July 1,
2013 through June 30, 2015.

 

(b) Within forty five (45) calendar days following June 30, 2015, Licensee shall
pay Licensor, retroactively, a royalty in the aggregate amount of two and
one-half percent (2.5%) of Net Sales for any Net Sales in excess of $10.56
million for the period from July 1, 2013 through June 30, 2015.

 

(c) Beginning July 1, 2015, Licensee shall pay Licensor a royalty in the
aggregate amount of two and nine-tenths percent (2.9%) of Net Sales.”

 

 

 

Signatures on the Following Page



 

 

 

 

 

 

 

 

Second Amendment to License Agreement Page 2 of 3



 

 

 

IN WITNESS WHEREOF, each Party has caused its name to be hereunto subscribed, by
its duly authorized officer as of the date indicated above.

 

Licensor:

 

Svelte Medical Systems, Inc.

 

By: /s/ Mark Pomeranz                        

 

Licensee:

 

InspireMD Ltd.

 

By: /s/ Craig Shore                               

  Name: Mark Pomeranz     Name: Craig Shore   Title: COO     Title: Chief
Financial Officer              

InspireMD US:

 

InspireMD, Inc.

 

By: /s/ Craig Shore                              

        Name: Craig Shore         Title: Chief Financial Officer          

 

 

 

 

 

 

 

 

 

 

Second Amendment to License Agreement Page3 of 3





 

 

